Citation Nr: 9926940	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and F.E.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran's case was remanded for 
additional development in April 1998.  The case is again 
before the Board for appellate review.

The veteran had also sought service connection for a 
bilateral hip disorder, secondary to his service-connected 
right knee disorder.  During the pendency of his appeal, the 
veteran was granted service connection for his right hip in 
April 1997 and for his left hip in September 1998.  


FINDINGS OF FACT

The veteran's back disorder is not related to his service-
connected right knee disability.


CONCLUSION OF LAW

A back disorder was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to his is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

The veteran is service-connected for residuals of a right 
knee injury with degenerative joint disease.  He alleges that 
he suffers from a back disability that was caused by this 
disability.  

Disability which is proximately due to or the result of a 
service-connected disease or injury may also be service 
connected.  38 U.S.C.A. §1110; 38 C.F.R. § 3.310.  When a 
nonservice-connected disability is aggravated as a result of 
a service-connected condition, a veteran will be compensated 
for the degree, but only that degree, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In October 1993, the veteran sought an increased rating for 
his right knee disability.  He also asserted that he be 
granted service connection for a back disability as secondary 
to his service-connected right knee disability.  He is not 
asserting a claim for direct service connection.  The veteran 
was afforded a VA orthopedic examination in October 1993, and 
related a history of having been a heavy laborer in a meat 
packing plant over the past several years.  He had undergone 
a C5-C6, and C7-T1 laminectomy for cervical foraminal 
stenosis and associated radiculopathy in 1991.  The veteran 
was diagnosed with diffuse lower cervical spine degenerative 
disease involving level C5-C6, C6-C7, C7-T1, and, status post 
laminectomy and right upper extremity radicular symptoms.  
The examiner stated that there was no service connected 
injury associated with this process.  The examiner also 
provided a diagnoses of lumbar degenerative disease and 
associated spinal stenosis involving lumbar segments L2-L3, 
L3-L4, L4-L5, and L5-S1.  This was associated with some 
evidence of mild neurological claudication involving the 
proximal thigh and hip regions.  The examiner opined that 
these symptoms and findings "may be," in part, related to 
the veteran's service-connected right knee disability.  
However, a certain contribution would be expected from the 
heavy labor activities after release from service.

The veteran testified at a hearing at the RO in May 1994.  He 
testified as to his symptomatology of his service-connected 
right knee, hips, and back.  He described his difficulty in 
being able to get around.  The veteran related much of his 
difficulty to his right knee and hips.  The veteran did not 
offer a medical opinion or scientific evidence linking his 
service-connected right knee to his alleged back disability.  
Mr. F. E. testified that he occasionally had to help the 
veteran up from a sitting position.  The veteran related that 
he had received treatment from a chiropractor in the 1950's.  
He identified him as Ray M. Stover, D.C.  

Associated with the claims file are two letters from Dr. 
Stover, dated in September and November 1990, respectively.  
The letters convey the same information, namely that Dr. 
Stover treated the veteran for the first time on July 6, 
1990.  The last treatment was provided July 28, 1990.  Dr. 
Stover diagnosed severe disc deterioration of the lower 
lumbar area which was irritating the sciatic nerve branches.  
He stated in the September 1990 letter that the veteran 
slowly improved but that he constantly irritated the area due 
to his engaging in heavy lifting and carrying heavy 
furniture.  Dr. Stover did not provide an opinion linking the 
veteran's lower back condition to the right knee disability.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Board member in March 1996.  The 
veteran's primary complaints involved his right knee and 
hips.  The veteran contended that his right knee injury had 
altered his body mechanics and that this had caused him to 
develop arthritis in his lower back.  He did relate that he 
suffered back pains, particularly after one event where he 
slipped on some ice and his right knee went out.  

The veteran was afforded a VA orthopedic examination in July 
1996.  However, the examination was limited to a discussion 
of the veteran's service-connected right knee disability.  
There was no reference made to the veteran's back.

Associated with the claims file are VA treatment records for 
the period from August 1990 to September 1996.  For the most 
part, the records relate to treatment provided for conditions 
not pertinent to the issue on appeal.  The veteran was 
treated on several occasion for complaints of low back pain 
and sciatica.  He was diagnosed with degenerative arthritis.  
A clinical entry dated December 6, 1993, noted that the 
veteran complained of right knee pain with low back pain.  An 
assessment was made that the veteran had low back pain 
secondary to splinting from his right knee pain.  He was 
referred to physical therapy.  The records contain five 
entries relating to physical therapy, consisting of moist 
heat and ultrasound, that was provided in December 1993.  A 
January 1994 physical therapy note reflected the prior 
treatments and said that the veteran had been given posture 
education.  It was not possible to assess the goals of 
treatment as the veteran had failed to return for scheduled 
physical therapy.  

Also associated with the claims file are two discharge 
summaries pertaining to periods of inpatient status at VA 
medical center (VAMC) Omaha, Nebraska.  The summaries 
pertained to treatment related to the veteran's cervical 
spine condition.  There was no reference to any back 
complaints.

The veteran was afforded a VA orthopedic examination in 
November 1996.  The veteran's subjective complaints related 
to his right knee pain and radicular pain that went down the 
back of the legs when standing for long periods of time as 
well as weakness in both lower extremities.  The examiner 
said that x-rays showed evidence of osteoarthritis in the 
entire lumbar spine.  The examiner's diagnosis was severe 
degenerative disc disease of the cervical, thoracic and 
lumbar spines with spinal stenosis and degenerative 
spondylolisthesis of L4-L5, resulting in neurogenic 
claudication and lower extremity radiculopathy.  The examiner 
opined that the veteran's right knee injury "may or may 
not" have contributed to the degenerative changes in the 
lumbar spine.  He added that a large element of the 
degenerative changes in the spine would have been present 
regardless of the knee injury, including the cervical spine 
and majority of the lumbar spine.  The examiner recommended 
an magnetic resonance imaging (MRI) scan be obtained.

The veteran underwent MRI examination in January 1997 which 
was interpreted to show degenerative spondylolisthesis, L4 on 
L5; spinal stenosis at L4-L5; and, severe degenerative joint 
disease at L3-L4, L4-L5, and L5-S1.

The examiner from the November 1996 examination provided an 
addendum to his report, and stated that aggravation of the 
veteran's lumbar spine pain "might be" secondary to 
development of an abnormal gait; however this could not be 
concluded based on the evidence present and no previous x-
rays or physical examination.  The veteran had an element of 
degenerative changes in his spine which were likely present 
previously.  It was unclear as to the degree that these 
affected his range of motion.  The changes are likely present 
and not secondary to his knee injury.  However, they may have 
been exacerbated by the change in gait pattern.

Associated with the claims file are VA treatment records, and 
pharmacy listing, for the period from January 1997 to January 
1998.  The records reflect treatment provided for complaints 
associated with the veteran's neck and lumbar spine pain.  
However, there was no reference made linking either condition 
to the veteran's service-connected right knee disability.

A response from the Social Security Administration (SSA) was 
received in July 1998.  The veteran was not in receipt of any 
type of disability benefits.  He had filed for retirement 
insurance benefits only.

The veteran was afforded a VA orthopedic examination in July 
1998.  He complained of right knee, bilateral hip, low back 
and cervical spine pain.  The examiner noted that an MRI and 
x-rays, dated in June 1998, were interpreted to show 
degenerative arthritis in the cervical and lumbar spine.  In 
regard to the lumbar spine, the examiner stated that it was 
more likely than not that the degenerative changes were not 
related to the right knee.  The changes were due to the 
normal aging process and could not be connected to the right 
knee.  The examiner related the same opinion in regard to the 
cervical spine.  

The veteran was afforded a VA neurological examination in 
June 1998.  The examiner noted the veteran's history of back 
and neck pain as well as his right knee disability.  The 
examiner referred to the results of the June 1998 MRI and x-
rays.  She also referred to the results of an MRI of the 
cervical spine dated in June 1996.  The examiner's 
assessments were:  possible peripheral neuropathy; severe 
spinal stenosis at L4-L5 with neural foraminal stenosis and 
multilevel degenerative disc disease; and, degenerative disc 
disease of the cervical spine, status post laminectomy.  The 
examiner opined that it was very unlikely that any of the 
veteran's spine problems were due to his knee injury because 
they were related to chronic degenerative changes.  She said 
that it was true that the right knee pain could cause an 
abnormal gait that might aggravate the pain in his back.  The 
examiner added that she would like to repeat electromyogram 
(EMG) studies of the lower extremities to evaluate any 
neurological compromise caused by the veteran's lumbar spinal 
stenosis.

Nerve conduction studies were conducted in July 1998.  The 
interpretation of the test was that the results were 
indicative of chronic L5-S1 radiculopathy with active 
denervation (medial gastrocnemius).  The reduced sensory 
nerve action potential (SNAP) amplitudes were judged to 
possibly be due to aging or a sensory axonal peripheral 
neuropathy.  The VA neurologist reviewed the EMG findings and 
provided an addendum dated in August 1998.  She said that the 
findings were consistent with what was found in the previous 
examination and coincided with the spinal stenosis in the 
lumbar spine and also with the peripheral neuropathy that was 
found on examination, neither of which were caused by his 
knee injury but were more likely related to aging and 
degenerative changes.

Analysis

In reviewing the evidence of record, the Board notes that the 
only evidence indicating a definitive link between the 
veteran's service-connected right knee and a back disability 
is the December 1993 note.  The note did not, however, 
provide any basis for the conclusion but simply stated that 
the veteran had low back pain as a result of splinting.  One 
definition of splinting means that there is a stiffening of a 
body part to avoid pain caused by movement of the part, as 
from a fracture.  STEDMAN'S MEDICAL DICTIONARY 1656 (26th ed. 
1995).  The veteran underwent a brief course of physical 
therapy but failed to report for his scheduled appointments.

The remainder of the extensive outpatient notes, and the 
several discharge summaries, have not provided any definitive 
link between the veteran's service-connected right knee 
disability and any type of back disability.  The VA examiner 
in November 1996, with his later addendum, said that the 
right knee "may or may not" have contributed.  However, he 
did state that a large element of the degenerative changes 
would be present regardless.  He thought the degenerative 
changes "might" be exacerbated by the veteran's gait.  
Moreover, a July 1998 VA orthopedic examiner said it was 
"more likely than not that the degenerative changes were 
unrelated" to the right knee disability.  Rather, the 
changes were attributed to a normal aging process.  There was 
no finding of any exacerbation.  The July 1998 VA neurology 
examination provided a similar conclusion based upon the 
clinical evaluation.  She stated that it was "very 
unlikely" that any of the spine problems were due to the 
right knee disability because they were related to chronic 
changes.  She speculated that an altered gait "might" 
aggravate the pain in the lower back, but in her August 1998 
addendum the examiner reaffirmed her opinion that the 
veteran's spinal problems "were not caused by" his service-
connected right knee disability.

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran's service-connected right 
knee disability has not caused or aggravated any back 
disorder.  Based upon the VA medical examination reports, the 
preponderance of the definitive medical evidence shows that 
the veteran's cervical and lumbar spine disorders are caused 
by unrelated degenerative changes and the aging process.  

In reaching this decision the Board acknowledges that a 
physician has said that the service connected knee disorder 
"may" contribute to the back disorder, and that another 
physician said that the back pain "might be" exacerbated by 
the appellant's gait.  The Court has held, however, that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993);  (citing Sklar v. Brown, 5 Vet. 
App. 140, 145-46 (1993); Kates v. Brown, 5 Vet. App. 93, 95 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992)); 
see also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).  
Hence, while this evidence was sufficient to ground the claim 
for purposes of 38 U.S.C.A. § 5107, these comments are too 
speculative to place the record in a state of relative 
equipoise. 

Finally, the Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an service connection for a 
back disability as secondary to the veteran's service-
connected right knee disability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).


ORDER

Entitlement to service connection for a back disorder, 
secondary to the veteran's service-connected right knee 
disability, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

